—Appeal by the defendant (1) from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered July 30, 1991, convicting him of assault in the first degree and criminal possession of a weapon in the second degree under Indictment No. 8819/90, upon his plea of guilty, and imposing sentence, (2) from a judgment of the same court, also rendered July 30, 1991, convicting him of attempted robbery in the first degree under Indictment No. 7260/90, upon his plea of guilty, and imposing sentence, and *248(3) from an amended judgment of the same court, also rendered July 30, 1991, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction under Indictment No. 10418/88.
Ordered that the judgments and the amended judgment are affirmed.
Upon our review of the record, we conclude that the defendant, knowingly, voluntarily, and intelligently waived his right to appeal, including his right to appeal certain rulings that were made by the court during the Wade hearing (see, People v Callahan, 80 NY2d 273; People v Allen, 82 NY2d 761; People v Rodriguez, 180 AD2d 654). Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.